Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-10-2006

Blake v. Young
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2557




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Blake v. Young" (2006). 2006 Decisions. Paper 1280.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1280


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       NO. 05-2557
                                    ________________

                                   ROBERT J. BLAKE,
                                               Appellant

                                            vs.

                        JACK Q. YOUNG, Chief of Police;
                   BOROUGH OF CAMBRIDGE SPRINGS, PA;
                CRAWFORD COUNTY CORRECTIONAL FACILITY
                    ____________________________________

                     On Appeal From the United States District Court
                        For the Western District of Pennsylvania
                               (D.C. Civ. No. 02-cv-00345E)
                      District Judge: Honorable Sean J. McLaughlin
                     _______________________________________

                        Submitted Under Third Circuit LAR 34.1(a)
                                     April 7, 2006

              Before:     FISHER, ALDISERT AND WEIS, Circuit Judges.

                                  Filed April 10, 2006
                               _______________________

                                      OPINION
                               _______________________

PER CURIAM.

              Robert Blake appeals the District Court’s order granting appellees’ motions

for summary judgment. The procedural history of this case and the details of Blake’s

claims are well-known to the parties, set forth in the District Court’s thorough opinions,
and need not be discussed at length. Briefly, Blake filed a complaint pursuant to 42

U.S.C. § 1983 in the District Court for the Western District of Pennsylvania. He alleged

that appellee Jack Young, Chief of Police for the Borough of Cambridge Springs, had

used excessive force on him while Blake was detained at the Crawford County

Correctional Facility (CCCF). The District Court granted appellees’ motions for

summary judgment. Blake filed a timely notice of appeal.

              The District Court had jurisdiction under 28 U.S.C. §1331, and we have

jurisdiction under 28 U.S.C. § 1291. The District Court granted summary judgment on

the ground that Blake had failed to exhaust his administrative remedies as required by 42

U.S.C. § 1997e(a). Blake argues on appeal that the grievance procedure at the jail lacked

the authority to provide relief from the actions of appellees Young and the Borough of

Cambridge Springs and, therefore, was not “available” to him.

              In Booth v. Churner, 532 U.S. 731, 736 (2001), the Supreme Court

addressed the question of “whether or not a remedial scheme is ‘available’ where . . . the

administrative process has authority to take some action in response to a complaint, but

not the remedial action an inmate demands to the exclusion of all other forms of redress.”

The Court concluded that in such situations the inmate must complete the administrative

process. Here, Blake only requested monetary damages in his complaint. The grievance

process at CCCF does not limit the relief available or exclude awarding monetary




                                             2
damages in response to a grievance.1 If Blake had submitted a grievance, the officials at

CCCF certainly would have had the authority to investigate the matter, to bring Blake’s

allegations to the attention of the appropriate officials with authority over Young, or to

not allow Young into CCCF in the future. Because CCCF’s grievance procedure had the

“authority to take some action in response to [Blake’s] complaint,” the procedure was

available to him, and exhaustion of his administrative remedies was required.2

              For the above reasons, as well as those set forth by the District Court, we

will affirm the District Court’s judgment.




   1
     The grievance policy is described in one sentence in the inmate handbook for CCCF:
“If you wish to file an inmate grievance, you must follow the chain of command (housing
unit officer, sergeant, lieutenant, deputy warden, warden).” There are no time limits for
filing grievances. We note that the appellees raised the exhaustion defense in their
answer filed in April 2003. At this point, Blake still had the opportunity to exhaust his
administrative remedies and re-file the complaint within the statute of limitations.
   2
    Blake also argues that the exhaustion requirement does not apply to allegations of
excessive force. However, in Porter v. Nussle, 534 U.S. 516 (2002), the Supreme Court
held that it does apply to such cases.
                                              3